DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7, 12-14, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0301184 to Stabler.
Re: claim 7, Stabler discloses the claimed invention including a support mount configured to couple a firearm 6, e.g., Fig. 6, to a support stand 4, the support mount comprising: an attachment member 14, e.g., Figs. 1, 4-5, configured to be selectively coupled to the support stand, ¶ [0027]; a first platform 12 coupled relative to the attachment member in a first orientation relative to the attachment member; a second platform 30, see also, e.g., Fig. 2, coupled relative to the attachment member in a second orientation, the second orientation being oriented differently than the first orientation of the first platform* (*see below); and an adjustment subassembly, inter alia, 50, see also, e.g., Fig. 3, operable to move the first platform and the second platform relative to each other, the adjustment subassembly configured to clamp the firearm to the support mount, ¶¶ [0023]-[0024].
*With respect to being oriented differently, because platforms 12 and 30 face each other, such are oriented differently, i.e., not facing the same direction, which suffices.
Re: claim 12, Stabler further discloses wherein the first platform includes a first locking member (outermost circular elements along portion of 12 facing 50, presumably, threaded fasteners holding 12 to 14) that selectively secures the first platform in the first orientation, and wherein the second platform includes a second locking member 36 (in conjunction with 22) that selectively secures the second platform in the second orientation.
Re: claim 13, Stabler further discloses wherein the adjustment subassembly is configured to clamp an attachment member 17, 33 that is coupled to an accessory between the first and second platforms to support the accessory on the support mount.
Re: claims 14 and 18-20, Stabler fairly discloses the claimed invention as applied above, and further discloses coupling an accessory, ¶ [0017].  See relevant claims, above.  With particular respect to claim 20, Stabler fairly discloses the adjustment subassembly being configured to clamp a firearm as well.
Allowable Subject Matter
Claims 1-6 have been allowed.
Claims 8-11 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance will be included in a future office action.
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
3-Sep-22